Citation Nr: 0027124	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  93-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from April 1963 until March 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995, 
from the Louisville, Kentucky, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 30 percent evaluation for PTSD.

The RO awarded a 50 percent evaluation for PTSD in September 
1997 effective from May 31, 1994.  The Board remanded the 
case in March 1999 for additional development.  In a December 
1999 rating decision the RO awarded a 70 percent rating for 
PTSD effective from June 25, 1997, and also granted 
entitlement to individual unemployability effective from June 
25, 1997.  Subsequently, the RO has returned the case to the 
Board for appellate review.

Although a September 1997 rating decision awarded a 50 
percent evaluation for the appellant's service-connected 
PTSD, and a December 1999 rating action subsequently awarded 
a 70 percent rating, the issue of an increased evaluation 
remains in appellate status because a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991). 

The veteran's representative indicated that no further 
argument would be made at the Board upon return of the case 
after Remand development on the claim for an increased rating 
for PTSD as the veteran was being paid at a 100 percent rate 
due to a finding that he is individually unemployable.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Prior to June 25, 1997, the veteran's PTSD was productive 
of no more than considerable social and industrial 
impairment.

3.  From June 25, 1997, the veteran's PTSD precludes 
substantially
gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
PTSD have not been met for the period from May 31, 1994 to 
June 25, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(1999).

2.  The criteria for a schedular rating of 100 percent for 
PTSD have been met for the period from June 25, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129. 
4.130, 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for PTSD by the RO in a rating 
decision in August 1992.  The RO assigned a 30 percent rating 
under the provisions of Diagnostic Code 9411 of the Schedule 
for Rating Disabilities, 38 C.F.R., Part 4.  The provisions 
contained in the rating schedule represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  

In May 1994, the veteran claimed that his condition had 
worsened and he had problems interacting with people.  After 
a review of statements by the veteran, outpatient treatment 
records and a report of a May 1995 VA examination, the RO 
confirmed and continued the 30 percent disability evaluation.  
The veteran disagreed with the evaluation and initiated this 
appeal.  

Outpatient treatment records show that the veteran had 
quarterly support visits.  He reported stress, sleep 
disturbance, anxiety, with relief reported at times by 
vacation, counseling, and medication.  The veteran also 
reported having nervous spells, panic attacks, nightmares of 
the war, and a quick temper.  

At a VA Compensation and Pension (C&P) examination in May 
1995, the veteran reported only working two or three days a 
week and that his finances were down.  He had been a church 
deacon for the past five years.  The veteran also discussed 
his temper, preference to be alone, flashbacks, bad dreams, 
loss of interest in doing things, tiring easily, sleep 
difficulties, irritability, and inability to listen to jokes.  
The findings of the mental status examination were that the 
veteran was oriented to time, person, and place, and was 
rational with no disturbing thoughts.  No suicidal or 
homicidal ideation was noted.  The veteran acknowledged the 
need for treatment but disliked group therapy sessions and 
would not consider going to group sessions.  The diagnosis 
was PTSD secondary to Vietnam War experiences.  

The veteran submitted a claim for a total disability rating 
due to individual unemployability in June 1996.  The veteran 
indicated that he was unable to work due to PTSD and hearing 
loss.  He claimed that he last worked full time in 1990 and 
had not been able to work more than three to four hours a day 
since 1992.  

The veteran was afforded a C&P examination in July 1996 and 
related that his main complaints were anxiety and 
nervousness.  Since the examination in 1995, he reported 
experiencing increased anxiety and irritability.  Clinical 
findings were that the veteran was oriented times three, his 
mildly anxious mood was depressed, and affect was 
appropriate.  His speech was coherent and goal directed.  
Short term memory, long term memory and immediate memory were 
intact and his concentration was normal.  Insight and 
judgment were adequate.  The impression was mild PTSD, 
generalized anxiety disorder, and alcohol abuse, in complete 
remission.  The Global Assessment of Functioning (GAF) score 
was 55-60.  

The examiner commented that the veteran had been working in 
spite of his anxiety but at that time, the anxiety symptoms 
were interfering with his job.  Since the veteran had stopped 
drinking, the anxiety had escalated.  The examiner thought 
that the veteran might be able to function in a less 
stressful, more structured, and isolated setting.  

Outpatient treatment reports from the Lexington VA Medical 
Center (VAMC) from 1993 to 1996 show that the veteran was 
seen in the Mental Health Clinic approximately every three 
months in 1995 and 1996.  He had complaints of depression, 
anxiety, flashbacks and nightmares.  The veteran reported 
that he was still working although not a full 40 hour week.  
Medication was prescribed.  

Lay statements were received in July 1996 from R. D., spouse; 
and P. A, a customer.  These statements describe the 
veteran's manifested symptomatology and his difficulty with 
functioning at his job.   

The veteran was afforded a personal hearing at the RO in 
January 1997 as evidenced by a copy of the hearing transcript 
contained in the claims file.  At the hearing the veteran 
submitted copies of three lay statements and outpatient 
treatment records from the Lexington VAMC in June 1996.  The 
veteran testified as to symptoms and manifestations of his 
PTSD and the effect on his social and occupational life.  The 
veteran testified that he worked about four hours a day, five 
days a week.  

The June 1996 outpatient treatment records show that the 
veteran felt that he was "maintaining" and could live with 
this feeling.  He reported that his mood was no longer 
irritable and thought that the future looked good if this 
continued.  The veteran attributed the lessening of 
symptomatology to prescribed medication.  In lay statements 
dated in January 1997, P. H., a customer; H. H., a customer; 
and L. S., a co-worker described their observations as to the 
veteran's condition and increase of symptomatology over the 
last year.  

Outpatient treatment records were secured from the Lexington 
VAMC for the period from 1995 to 1997.  Included in these 
records were duplicate copies of records previously received 
and records for unrelated disorders.  In April 1997, the 
veteran reported just "maintaining" and being able to keep 
open his barbershop with the help of some women barbers.  He 
had feelings of doom and fear of losing control.  His 
greatest fear was losing control and killing someone.  Coping 
techniques were suggested.  In June 1997, the veteran stated 
to the social worker that he was about ready to explode.  He 
related an incident when someone told a joke in his 
barbershop and he wanted to fight.  The psychiatrist noted 
the veteran's concern over loss of emotional control but 
without violence.  A change in prescribed medication was 
made.  

In April 1998, a psychiatry progress note indicates that the 
veteran has been married for 36 years and was full time 
employed as a barber, but reported that he could not work 
full time.  The veteran reported problems with stress, 
without stating specific problems, and being around people.  
The veteran also reported that his medications were working 
fairly well.  The mental status examination findings show the 
veteran was alert and fully oriented.  His affect was 
serious.  There was no finding of suicidal ideation or 
homicidal ideation.  There was no evidence of psychosis.  

An outpatient treatment record in September 1998 shows that 
the veteran continued to have sleep disturbances and 
nightmares.  In general, he was stable on his medications.  
The veteran was working only two to three hours a day due to 
his psychiatric problem and medical limitations.  Working was 
becoming more difficult as he was unable to tolerate being 
around people and had plans to sell his barber business.  

In January 1999, when seen at the Mental Health Clinic by a 
psychologist, the veteran reported retiring from his job as a 
barber.  He reported having 4 hours of interrupted sleep a 
night and had nightmares on a weekly basis.  The veteran 
described several incidents when he had problems with his 
temper.  In April 1999, the veteran had a second visit with 
the psychologist.  It was noted that the veteran had an 
aggravation of his PTSD symptoms.  In May 1999, the veteran 
reported only working two hours a day in his barbershop.  

In June 1999, the veteran wrote that he had only seen VA 
doctors for his medical and mental conditions.

The veteran was afforded a C&P examination in June 1999.  The 
veteran reported being in a combat area while in Vietnam but 
denied being physically injured during military service.  The 
veteran claimed that his PTSD symptoms were worse since his 
last C&P examination.  He also indicated that his temper was 
worse over the last five years and reported incidents of 
losing his temper.  The veteran related that he did not like 
to be around people anymore and would run customers out of 
his barbershop.  Although he denied physically abusing his 
wife, the examiner pointed out in the report that the veteran 
previously had admitted doing so.  

The veteran reported being active as a church deacon, eating 
out with his family in a restaurant once or twice a week, and 
spending time with his family including children and 
grandchildren.  He did not like to be with people whom he did 
not know or in crowds.  The veteran remarked that his 
symptoms have been continuous and had become worse.  He felt 
that the prescribed medication helped.  The veteran related 
that he was working 2 hours a day as a barber in his own 
shop.  

Clinical findings were that the veteran was oriented to 
person, time, place, and situation.  His attitude was 
disgruntled.  The veteran described sleep disturbance, all 
military related nightmares, occasional auditory 
hallucinations, and denied visual hallucinations.  The 
veteran commented that people irritated him and made him 
angry and quick-tempered.  The examiner found him to be 
depressed and mildly anxious.  He appeared to have some 
problems with immediate memory.  He denied homicidal or 
suicidal ideation.  The examiner considered judgment and 
insight to be poor to less than fair.

The examiner did not feel that the veteran was able to work 
due to his being a potential danger to others due to his 
irritability, quick temper and history of violence to others.  
The examiner assigned a GAF score of 48 and explained that 
the score represented serious impairment in social and 
occupational functioning.  The examiner specifically noted 
the serious anger control problems, threatening the safety of 
others, and continuing problems with combat-related war 
memories.  The diagnosis was PTSD and alcohol dependence, in 
sustained remission.  He had problems related to the social 
environment and had anger control problems with everyone much 
of the time.  The GAF score of 48 was the current and highest 
for the last year.

In December 1999, the RO assigned a 70 percent disability 
evaluation for PTSD effective June 25, 1997.  This was the 
date of a VA Medical Center outpatient treatment report 
reflecting increased severity in psychiatric symptoms.  

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(1999).  However, "the regulations do not give past medical 
reports precedent over current findings." Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(1999).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the veteran disagreed with the 
evaluation provided that a 50 percent evaluation required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

The amended regulations provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130,  Diagnostic 
Code 9411 (1999).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999). 

A GAF of 55 to 60 is defined as "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM- IV.

A GAF of 48 falls within the range of 41 to 50 which is 
defined as "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM- IV.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran claimed that his service-connected PTSD had 
worsened and that his service-connected disabilities 
prevented him from obtaining and keeping a job.  The United 
States Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals)(hereinafter "the Court") has held 
a claim for an increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, we find the claim for 
an increased rating of PTSD to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  38 
U.S.C.A. 5107(a) (West 1991).

Although the new regulations were not in effect when the 
September 1995 and September 1996 rating decisions were made, 
the RO considered the new regulations in the rating decision 
in September 1997.  Therefore, the veteran was given notice 
of the new regulations and his representative had an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  This appeal commenced when the 
evaluation was 30 percent.  To the extent that the veteran 
claimed that he was worse, the RO agreed and first granted a 
50 percent disability evaluation effective from May 31, 1994, 
and then a 70 percent disability evaluation effective from 
June 25, 1997.  Clearly, the veteran is competent to allege 
that he is worse, and that he has functional impairment.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.

The Board has considered whether an evaluation greater than 
50 percent is warranted under the "old criteria" for the 
period from May 31, 1994, to June 25, 1997; whether an 
evaluation greater than 70 percent is warranted under the old 
criteria for the period since June 25, 1997; and whether, 
under the revised criteria, an evaluation greater than 50 
percent is warranted for the period from November 7, 1996, to 
June 25, 1997 and greater than 70 percent for the period 
since June 25, 1997.

First, the Board considered whether an evaluation of a 
disability greater than 50 percent for the period from May 
31, 1994, to June 25, 1997, under the "old criteria," is 
warranted.  A 70 percent disability under the old criteria 
could be assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

It is the Board's opinion that, under the criteria in effect 
prior to November 7, 1996, the appellant is not entitled to a 
rating greater than 50 percent for the period from May 31, 
1994, to June 25, 1997.  In considering the psychiatric signs 
and symptoms of PTSD, the Board notes that these include 
depressed mood, nightmares, flashbacks, irritability and 
anger.  Despite these symptoms, the appellant's judgment, 
affect, speech, thought processes and memory are not 
impaired.  While the veteran has impairment in maintaining 
relationships with people, the evidence does not show severe 
and persistent psychoneurotic symptoms.  In July 1996 his 
PTSD was diagnosed as mild and the GAF score was 55 to 60, 
which reflects moderate symptoms or moderate difficulty in 
social, or occupational functioning.  The evidence does not 
show that the criteria for a disability rating greater than 
50 percent for PTSD under the old criteria have been met.  
The evidence does not show a degree of social and industrial 
impairment that is severe.  Accordingly, the Board concludes 
that a disability rating greater than 50 percent is not 
warranted for the veteran's service-connected PTSD for the 
period from May 31, 1994, to June 25, 1997, under the old 
criteria. 

Second, the Board considered whether an evaluation greater 
than 70 percent is warranted under the "old criteria" for 
the period since June 25, 1997.  The Board notes that the VA 
examiner in June 1999 determined that the veteran was not 
able to work due to his being a potential danger to others 
due to his irritability, quick temper and history of violence 
to others.  His GAF score of 48 indicates serious symptoms 
and the inability to keep a job.  On this basis the 
appellant's PTSD disability meets one of the three 
independent criteria required for a 100% PTSD rating.  
Therefore, the Board concludes that the veteran is entitled 
to a 100 percent schedular disability rating under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  
Johnson v. Brown, 7 Vet. App. 95 (1994) (the separately 
listed criteria should be read disjunctively).

Third, the Board considered whether under the revised 
criteria, whether an evaluation greater than 50 percent is 
warranted for the period from November 7, 1996, to June 25, 
1997; and whether an evaluation greater than 70 percent is 
warranted for the period since June 25, 1997.  The criteria 
to warrant the assignment of a 70 percent or 100 percent 
disability rating under the revised criteria effective from 
November 7, 1996, are set out above.

While the veteran's symptoms have impacted upon his social 
and industrial functioning, they do not meet the criteria 
contemplated for a 70 percent disability rating under the 
revised rating criteria.  The evidence does not show the 
veteran is deficient in most areas.  Specifically, although 
the veteran has difficulty in establishing and maintaining 
effective relationships, he has been married and maintained a 
relationship with his wife for more than 36 years.  Moreover, 
the Board finds no evidence of impaired judgment, thinking, 
or mood due to symptoms of suicidal ideation, obsessional 
rituals, illogical or irrelevant speech, near-continuous 
panic or depression affecting his ability to function.  Nor 
is there any evidence of spatial disorientation or neglect of 
personal appearance and hygiene.

As noted above, the medical evidence of record shows the 
veteran as alert and oriented to person, place, time, and 
situation.  His cognitive function is clinically intact.  The 
appellant's judgment, speech, thought processes and memory 
are not impaired.  There has been no evidence of impairment 
of memory such that the veteran forgot to complete tasks or 
of impaired judgment or impaired abstract thinking or was 
unable to relate his own name and previous occupation.  While 
the veteran has impairment in maintaining relationships with 
people, the evidence does not show severe and persistent 
psychoneurotic symptoms.  The overall disability picture does 
not more nearly approximate the 70 percent criteria or higher 
under the revised criteria such as to warrant an increased 
rating.  38 C.F.R. § 4.7 (1999).  Under the revised criteria, 
the medical evidence of record does not show that the veteran 
meets the requirements for a disability rating for PTSD 
greater than 50 percent from November 7, 1996, and greater 
than 70 percent from June 25, 1997. 

In accordance with the reasons and bases as detailed above, 
the Board finds that the old criteria for rating mental 
disorders is more favorable to the veteran.  The competent 
and probative evidence of record supports the assignment of a 
100 percent schedular disability rating for the veteran's 
PTSD from June 25, 1997, under the criteria in effect prior 
to November 1996.  See 38 C.F.R. § 4.7, 4.21. 


ORDER

Prior to June 25, 1997, an evaluation greater than 50 percent 
for PTSD is denied.

From June 25, 1997, an evaluation of 100 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals


 

